Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 4/18/2022 in which Claims 8, 17-25 are pending where Claims 1-7, 9-16 are canceled and Claims 21-25 are new.
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Response to Arguments
3.	Applicant’s arguments, see pages 7-8, filed 4/18/2022, with respect to Claims 17-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 17-20 have been withdrawn. 
Allowable Subject Matter
4.	Claims 8, 17-25 allowed.
5.	The following is an examiner’s statement of reasons for allowance: Referring to independent claims 8 and 17, Xi teaches a color gamut space and grayscales of RGB having three stimulus values driving the display panel to display according to display sub-pixels; each of the stimulus values among three stimulus values corresponding to a target color. Tseng teaches determining white data using a white-mixing ratio and a minimum value of the R, G and B source data. Cok teaches computing minimum of red, green and blue panel intensity values for each pixel in each image, assigning a portion of this minimum value as the white panel intensity value and subtracting this same portion of this minimum value from the red, green and blue panel intensity values; providing a conversion from a three-color-component image input signal to a four-color-component image signal and converting the image to a drive signal by performing a lookup table to create a drive signal. Neither Xi, Tseng or Cok teach “using the converted subpixel R signal, the converted subpixel G signal, the converted subpixel B signal, and the subpixel W signal as converted pixel signals, wherein the converted pixel signals are configured to correspondingly drive the subpixel R, the subpixel G, the subpixel B, and a subpixel W in the particular pixel unit, wherein the first stimulus value signal is a stimulus value signal RX, a stimulus value signal RY, or a stimulus value signal RZ; the second stimulus value signal is a stimulus value signal GX, a stimulus value signal GY, or a stimulus value signal GZ; and the third stimulus value signal is a stimulus value signal BX, a stimulus value signal BY, or a stimulus value signal BZ, wherein a process of obtaining first stimulus value signals of the initial subpixel R signal Page 2 of 8Appl. No. 17/043,412Response to Office Action dated March 2, 2022Attorney Docket No.: PAUS2116579according to the initial subpixel R signal is represented by the following formula:  
RX = (R/T)^γRX
RY = (R/T)^γRY
RZ = (R/T)^γRZ
a process of obtaining second stimulus value signals of the initial subpixel G signal according to the initial subpixel G signal is represented by the following formula:
GX = (G/T)^γGX
GY = (G/T)^γGY
GZ = (G/T)^γGZ
a process of obtaining third stimulus value signals of the initial subpixel B signal according to the initial subpixel B signal is represented by the following formula:
BX = (B/T)^γBX
BY = (B/T)^γBY
BZ = (B/T)^γBZ
wherein RX is the stimulus value signal RX, RY is the stimulus value signal RY, RZ is the stimulus value signal RZ, and R is the initial subpixel R signal; GX is the stimulus value signal GX, GY is the stimulus value signal GY, GZ is the stimulus value signal GZ, and G is the initial subpixel G signal; BX is the stimulus value signal BX, BY is the stimulus value signal BY, BZ is the stimulus value signal BZ, and B is the initial subpixel B signal; and T is a maximum pixel signal value; and γRX, γRY, and γRZ are stimulus value power functions of the initial subpixel R signal; γGX, γGY and γGZ are stimulus value power functions of the initial subpixel G signal; and γBX  γBY and γBZ are stimulus value power functions of the initial subpixel B signal”; and used in combination with each and every limitation of the claims. The aspects as summarized above are neither anticipated nor rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694   
/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694